                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

                                          PLACEHOLDER FOR COURT
                                          FILED DOCUMENTS
                                          AFFIDAVIT OF SERVICE
Sealed Plaintiff
                      Plaintiff(s)
v.                                    Case Number: 20-mc-45 (PJS/DTS)
Sealed Defendant
                      Defendant(s)



       SEALED DOCUMENTS WITH HIGHLY SENSITIVE INFORMATION (HSI)
